Exhibit 10.6

GENERAL MILLS, INC.

2011 STOCK COMPENSATION PLAN

 

1. PURPOSE OF THE PLAN

The purpose of the General Mills, Inc. 2011 Stock Compensation Plan (the “Plan”)
is to attract and retain able individuals by rewarding employees of General
Mills, Inc., its subsidiaries and affiliates (defined as entities in which
General Mills, Inc. has a significant equity or other interest, collectively,
the “Company”) and to align the interests of employees with those of the
stockholders of the Company. The Company shall include any successors to General
Mills, Inc. or any future parent corporations or similar entities.

 

2. EFFECTIVE DATE AND DURATION OF PLAN

This Plan shall become effective as of September 26, 2011, subject to the
approval of the stockholders of the Company at the Annual Meeting on that date.
Awards may be made under the Plan until September 30, 2021.

 

3. ELIGIBLE PERSONS

Only persons who are employees of the Company shall be eligible to receive
grants of Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, and/or Performance Awards (each defined below) and become
“Participants” under the Plan. The Compensation Committee of the Company’s Board
of Directors (the “Committee”) shall exercise the discretionary authority to
determine from time to time the employees of the Company who are eligible to
participate in this Plan. Individuals who are not classified by the Company as
employees on its corporate books, records and systems are not eligible to
receive Awards even if any individual is later reclassified (by the Company, any
court, any government agency or otherwise) as an employee of the Company as of
any date in particular.

 

4. AWARD TYPES

 

  (a) Stock Option Awards. The Committee may award Participants options (“Stock
Options”) to purchase a fixed number of shares of common stock ($.10 par value)
of the Company (“Common Stock”). The grant of a Stock Option entitles the
Participant to purchase shares of Common Stock at an “Exercise Price”
established by the Committee which, unless the Stock Option is granted through
the assumption of, or in substitution for, outstanding awards previously granted
to individuals who become employees of the Company as a result of a merger,
consolidation, acquisition or other transaction involving the Company (in which
case the assumption or substitution shall be accomplished in a manner that
permits the Award to be exempt from Code Section 409A), shall not be less than
100% of the Fair Market Value of the Common Stock on the date of grant, and may
exceed the Fair Market Value on the grant date, at the Committee’s discretion.
“Fair Market Value” shall equal the closing price on the New York Stock Exchange
of the Company’s Common Stock on the applicable date.

 

  (b) Stock Appreciation Rights. The Committee may also award Participants Stock
Appreciation Rights. A Stock Appreciation Right is a right to receive, upon
exercise of that right, an amount, which may be paid in cash, shares of Common
Stock, or a combination thereof in the complete discretion of the Committee,
equal to or less than the difference between the Fair Market Value of one share
of Common Stock as of the date of exercise and the Fair Market Value of one
share of Common Stock on the date of grant, unless the Stock Appreciation Right
was granted through the assumption of, or in substitution for, outstanding
awards previously granted to individuals who become employees of the Company as
a result of a merger, consolidation, acquisition, or other transaction involving
the Company (in which case the assumption or substitution shall be accomplished
in a manner that permits the Award to be exempt from Code Section 409A).



--------------------------------------------------------------------------------

  (c) Restricted Stock Awards. The Committee may grant Participants, subject to
certain restrictions, shares of Common Stock (“Restricted Stock”) or the right
to receive shares of Common Stock or cash (“Restricted Stock Units”).

 

  (d) Performance Awards. Performance Awards may be made by the Committee
granting a right to either the value of a number of shares of Common Stock
(“Performance Share Units”) or a monetary amount, which could be settled in such
shares or in cash or a combination thereof (“Performance Units”), determined
based on the extent to which applicable performance goals are achieved.

Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock
Units and Performance Awards are sometimes referred to as “Awards”. To the
extent any Award is subject to section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”), the terms and administration of such Award
shall comply therewith and IRS guidance thereunder. If any provision of the Plan
would otherwise conflict with or frustrate this intent, that provision will be
interpreted and deemed amended so as to avoid the conflict. Further, for
purposes of the limitations on nonqualified deferred compensation under
Section 409A, each payment of compensation under this Plan shall be treated as a
separate payment of compensation for purposes of applying the Section 409A
deferral election rules and the exclusion from Section 409A for certain
short-term deferral amounts.

 

5. COMMON STOCK SUBJECT TO THE PLAN

 

  (a) Maximum Shares Available for Delivery. Subject to Section 5(c), the
maximum number of shares of Common Stock available for Awards to Participants
under the Plan shall be 40,000,000. Stock Options and Stock Appreciation Rights
awarded shall reduce the number of shares available for Awards by one share for
every one share granted; provided that Stock Appreciation Rights that may be
settled only in cash shall not reduce the number of shares available for Awards.
Awards of Restricted Stock, Restricted Stock Units and Performance Awards
settled in shares of Common Stock shall reduce the number of shares available
for Awards by one share for every one share delivered, up to 30 percent of the
total number of shares available; beyond that, Restricted Stock, Restricted
Stock Units and Performance Awards settled in shares of Common Stock shall
reduce the number of shares available for Awards by six shares for every one
share delivered. Restricted Stock Units and Performance Awards that may be
settled only in cash shall not reduce the number of shares available for Awards.

In addition, any Common Stock covered by a Stock Option or Stock Appreciation
Right granted under the Plan which is forfeited prior to the end of the vesting
period, or which expires or otherwise terminates without being exercised, shall
be deemed not to be granted for purposes of determining the maximum number of
shares of Common Stock available for Awards under the Plan. In the event a Stock
Option or Stock Appreciation Right is settled for cash, the number of shares
deducted against the maximum number of shares provided in Section 5(a) shall be
restored and again be available for Awards. However, if (i) any Stock Option is
exercised through the delivery of Common Stock in satisfaction of the Exercise
Price, and (ii) withholding tax requirements arising upon exercise of any Stock
Option or Stock Appreciation Right are satisfied through the withholding of
Common Stock otherwise deliverable in connection with such exercise, the full
number of shares of Common Stock underlying any such Stock Option or Stock
Appreciation Right, or portion thereof being so issued shall count against the
maximum number of shares available for grants under the Plan.

Upon forfeiture or termination of Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units and Performance Awards prior to
vesting, the shares of Common Stock subject thereto shall again be available for
Awards under the Plan added back in the same multiple as they were awarded
pursuant to the first paragraph of this Section 5(a).

 

  (b) Individual Limits. The number of shares of Common Stock subject to Stock
Options and Stock Appreciation Rights or shares of Common Stock available for
Restricted Stock, Restricted Stock Units and Performance Awards granted under
the Plan to any single Participant shall not exceed, in the aggregate,
2,000,000 shares and/or units per fiscal year. The maximum dollar value of
Performance Awards payable to any single Participant shall be $20,000,000 per
fiscal year. These per-Participant limits shall be construed and applied
consistently with Code section 162(m) and the regulations thereunder.



--------------------------------------------------------------------------------

  (c) Adjustments for Corporate Transactions. If a corporate transaction has
occurred affecting the Common Stock such that an adjustment to outstanding
Awards is required to preserve (or prevent enlargement of) the benefits or
potential benefits intended at the time of grant, then in such manner as the
Committee deems equitable, an appropriate adjustment shall be made to (i) the
number and kind of shares which may be awarded under the Plan; (ii) the number
and kind of shares subject to outstanding Awards; (iii) the number of shares
credited to an account; (iv) the individual limits imposed under the Plan; and
if applicable; (v) the Exercise Price of outstanding Options and Stock
Appreciation Rights provided that the number of shares of Common Stock subject
to any Stock Option or Stock Appreciation Right denominated in Common Stock
shall always be a whole number. Any shares of Common Stock underlying Awards
granted through the assumption of, or in substitution for, outstanding awards
previously granted to individuals who become employees of the Company as a
result of a corporate transaction involving the Company shall not, unless
required by law or regulation, count against the reserve of available shares of
Common Stock under the Plan. For purposes of this paragraph a corporate
transaction includes, but is not limited to, any dividend (other than a cash
dividend that is not an extraordinary cash dividend) or other distribution
(whether in the form of cash, Common Stock, securities of a subsidiary of the
Company, other securities or other property), recapitalization, stock split,
reverse stock split, combination of shares, reorganization, merger,
consolidation, acquisition, split-up, spin-off, combination, repurchase or
exchange of Common Stock or other securities of the Company, issuance of
warrants or other rights to purchase Common Stock or other securities of the
Company, or other similar corporate transaction. Notwithstanding anything in
this paragraph to the contrary, an adjustment to a Stock Option or Stock
Appreciation Right under this paragraph shall be made in a manner that will not
result in the grant of a new Stock Option or Stock Appreciation Right under
Section 409A or cause the Stock Option or Stock Appreciation Right to fail to be
exempt from Section 409A.

 

  (d) Limits on Distribution. Distribution of shares of Common Stock or other
amounts under the Plan shall be subject to the following:

 

  (i) Notwithstanding any other provision of the Plan, the Company shall have no
liability to deliver any shares of Common Stock under the Plan or make any other
distribution of benefits under the Plan unless such delivery or distribution
would comply with all applicable laws (including, without limitation, the
requirements of the Securities Act of 1933), and the applicable requirements of
any securities exchange or similar entity.

 

  (ii) To the extent that the Plan provides for issuance of stock certificates
to reflect the issuance of shares of Common Stock or Restricted Stock, the
issuance may be effected on a non-certificated basis, to the extent not
prohibited by applicable law or the applicable rules of any stock exchange.

 

  (e) Stock Deposit Requirements and other Restrictions. The Committee, in its
discretion, may require as a condition to the grant of Awards, the deposit of
Common Stock owned by the Participant receiving such grant, and the forfeiture
of such grant, if such deposit is not made or maintained during the required
holding period. Such shares of deposited Common Stock may not be otherwise sold
or disposed of during the applicable holding period or restricted period. The
Committee may also determine whether any shares issued upon exercise of a Stock
Option or Stock Appreciation Right, or attainment of any performance goal, shall
be restricted in any manner.

 

6. STOCK OPTIONS AND STOCK APPRECIATION RIGHTS TERMS AND TYPE

 

  (a) General. Stock Options granted under the Plan shall be Non-Qualified Stock
Options governed by Section 83 of the Internal Revenue Code of 1986, as amended
(the “Code”). The term of any Stock Option and Stock Appreciation Right granted
under the Plan shall be determined by the Committee, provided that said term
shall not exceed 10 years and one month.



--------------------------------------------------------------------------------

  (b) No Reload Rights. Neither Stock Options nor Stock Appreciation Rights
granted under this Plan shall contain any provision entitling the optionee or
right-holder to the automatic grant of additional options or rights in
connection with any exercise of the original option or right.

 

  (c) No Repricing. Subject to Section 5(c) and absent stockholder approval, the
Exercise Price of an outstanding Stock Option may not be decreased after the
grant date; the value of Common Stock used to determine the amount paid upon the
exercise of a Stock Appreciation Right (i.e., the equivalent of an option’s
exercise price) may not be decreased after the date of grant; no outstanding
Stock Options or Stock Appreciation Rights may be surrendered to the Company as
consideration or otherwise for the grant of a new Award with a lower exercise
price; and no other modifications to any outstanding Stock Options or Stock
Appreciation Rights may be made that would be treated as a “repricing” under the
then applicable rules or listing requirements adopted by the New York Stock
Exchange.

 

7. GRANT, EXERCISE AND VESTING OF STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

 

  (a) Grant. Subject to the limits otherwise imposed by the terms of this Plan,
the Committee has discretionary authority to determine the size of a Stock
Option or Stock Appreciation Right Award, which may be tied to meeting
performance-based requirements.

 

  (b) Exercise. Except as provided in Sections 11 and 12 (Change of Control and
Termination of Employment), each Stock Option or Stock Appreciation Right may be
exercised only in accordance with the terms and conditions of the Stock Option
grant or Stock Appreciation Right and during the periods as may be established
by the Committee. A Participant exercising a Stock Option or Stock Appreciation
Right shall give notice to the Company of such exercise and of the number of
shares elected to be purchased prior to 4:30 P.M. CST/CDT on the day of
exercise.

 

  (c) Vesting. Stock Options and Stock Appreciation Rights shall not be
exercisable unless vested. Subject to Sections 11 and 12 Stock Options and Stock
Appreciation Rights shall be fully vested only after at least four years of the
Participant’s continued service with the Company following the date of the
grant.

 

  (d) Payment of Exercise Price. The Exercise Price for Stock Options shall be
paid to the Company at the time of such exercise, subject to any applicable rule
adopted by the Committee:

 

  (i) in cash (including check, draft, money order or wire transfer made payable
to the order of the Company);

 

  (ii) through the tender of shares of Common Stock owned by the Participant (by
either actual delivery or attestation);

 

  (iii) by a combination of (i) and (ii) above; or

 

  (iv) by authorizing a third party broker to sell a sufficient number of shares
of Common Stock acquired upon exercise of the Stock Option and remit to the
Company such sales proceeds to pay the entire Exercise Price and any tax
withholding resulting from the exercise.

For determining the amount of the payment, Common Stock delivered pursuant to
(ii) or (iii) shall have a value equal to the Fair Market Value of the Common
Stock on the date of exercise.

 

8. RESTRICTED STOCK AND RESTRICTED STOCK UNITS

Restricted Stock and Restricted Stock Units may be awarded on either a
discretionary or performance-based method.

 

  (a) Discretionary. With respect to discretionary Awards of Restricted Stock
and Restricted Stock Units, the Committee shall:

 

  (i) Select Participants to whom Awards will be made;



--------------------------------------------------------------------------------

  (ii) Subject to the otherwise applicable Plan limits, determine the number of
shares of Restricted Stock or the number of Restricted Stock Units to be awarded
to a Participant;

 

  (iii) Determine the length of the restricted period, which, other than as
expressly allowed under the Plan, shall be no less than four years;

 

  (iv) Determine the purchase price, if any, to be paid by the Participant for
Restricted Stock or Restricted Stock Units;

 

  (v) Determine whether Restricted Stock Unit Awards will be settled in shares
of Common Stock, cash or a combination thereof; and

 

  (vi) Determine any restrictions other than those set forth in this Section.

 

  (b) Performance-Based. With respect to Awards of performance-based Restricted
Stock and Restricted Stock Units, the intent is to grant such Awards so as to
satisfy the requirements for “qualified performance-based compensation” under
Code Section 162(m). Performance-based Awards are subject to the following:

 

  (i) The Committee has exclusive authority to determine which Participants may
be awarded performance-based Restricted Stock and Restricted Stock Units and
whether any Restricted Stock Unit Awards will be settled in shares of Common
Stock, cash, or a combination thereof.

 

  (ii) In order for any Participant to be awarded Restricted Stock or Restricted
Stock Units for a Performance Period (defined below), the net earnings from
continuing operations excluding items identified and disclosed by the Company as
non-recurring or special costs and after taxes (“Net Earnings”) of the Company
for such Performance Period must be greater than zero.

 

  (iii) At the end of the Performance Period, if the Committee determines that
the requirement of Section 8(b)(ii) has been met, each Participant eligible for
a performance-based Award shall be deemed to have earned an Award equal in value
to the Maximum Amount, or such lesser amount as the Committee shall determine in
its discretion to be appropriate. The Committee may base this determination on
performance-based criteria and in no case shall this have the effect of
increasing an Award payable to any other Participant. For purposes of computing
the value of Awards, each Restricted Stock or Restricted Stock Unit shall be
deemed to have a value equivalent to the Fair Market Value of one share of
Common Stock on the date the Award is granted.

 

  (iv) The total value and/or number of shares or units of the performance-based
Restricted Stock or Restricted Stock Unit Award granted to any Participant for
any one Performance Period shall not exceed the lesser of 0.5 percent of the
Company’s Net Earnings for that Performance Period (such amount is the “Maximum
Amount”), or the number of shares of Common Stock available under Section 5(b)
hereof.

 

  (v) The Committee shall determine the length of the restricted period which,
other than as expressly allowed under the Plan, shall be no less than four
years.

 

  (vi) “Performance Period” means a fiscal year of the Company, or such other
period as the Committee may from time to time establish, which in no case shall
be less than one year.

Subject to the restrictions set forth in this Section, each Participant who
receives Restricted Stock shall have certain rights as a stockholder with
respect to such shares, as set forth in the applicable Award Agreement. Each
Participant who is awarded Restricted Stock Units that are settled in shares of
Common Stock shall be eligible to receive, at the expiration of the applicable
restricted period (or such later time as provided herein),



--------------------------------------------------------------------------------

one share of Common Stock for each Restricted Stock Unit awarded, and the
Company shall issue to each such Participant that number of shares of Common
Stock. Each Participant who is awarded Restricted Stock Units that are settled
in cash shall receive an amount equal to the Fair Market Value of a share of
Common Stock on the date the applicable restricted period ends, multiplied by
the number of Units awarded. Participants who receive Restricted Stock Units
shall have no rights as stockholders with respect to such Restricted Stock Units
until such time as share certificates for Common Stock are issued to the
Participants (if applicable); provided, however, that as of the first day of
each quarter, during the applicable restricted period for all Restricted Stock
Units awarded hereunder, the Company may credit to each such Participant an
amount equal to the sum of all dividends and other distributions paid by the
Company during the prior quarter on that equivalent number of shares of Common
Stock. Notwithstanding any provisions of this Section or the Plan to the
contrary, any dividends or other distributions paid on Restricted Stock, or any
dividend equivalents or other distributions credited in respect to Restricted
Stock Units, shall be distributed (in either cash or shares of Common Stock,
with or without interest or other earnings, as provided in the Award Agreement
at the discretion of the Committee) to the Participant only if, when, and to the
extent the restrictions imposed on the attendant Restricted Stock or Restricted
Stock Units lapse, and in an amount equal to the sum of all quarterly dividends
and other distributions paid by the Company during the applicable restricted
period on the equivalent number of shares of Common Stock which become
unrestricted. Such dividends, dividend equivalents, or other distributions shall
be payable at the same time as the attendant Restricted Stock or Restricted
Stock Units to which they relate, as provided under the applicable terms of the
Plan and relevant Award Agreements. Dividends, dividend equivalents, and other
distributions that are not so vested shall be forfeited.

Notwithstanding the other provisions of this Section 8, the Committee may in its
discretion award up to five percent of the shares authorized under this Plan on
an unrestricted basis, subject to the limits of Section 5.

The Committee may in its discretion permit a Participant to defer receipt of any
Common Stock or cash issuable upon the lapse of any restriction of Restricted
Stock Units, subject to such rules and procedures as it may establish. In
particular, the Committee shall establish rules relating to such deferrals
intended to comply with the requirements of Code section 409A, including without
limitation, the time when a deferral election can be made, the period of the
deferral, and the events that would result in payment of the deferred amount.

 

9. PERFORMANCE AWARDS

 

  (a) Grant. The Committee may grant Performance Awards which may be denominated
in shares of Common Stock (“Performance Share Units”) or notionally represented
by a monetary value, and which may be settled in shares of Common Stock, paid in
cash, or a combination thereof (“Performance Units”).

 

  (b) Performance Goal. In order for any Participant to be granted a Performance
Award for a Performance Period (defined below), the net earnings from continuing
operations excluding items identified and disclosed by the Company as
non-recurring or special costs and after taxes (“Net Earnings”) of the Company
for such Performance Period must be greater than zero.

 

  (c) Grant Size. At the end of the Performance Period, if the Committee
determines that the requirement of Section 9(b) has been met, each Participant
eligible for a Performance Award shall be deemed to be granted an Award equal in
value to the Maximum Amount, or such lesser amount as the Committee determines
in its discretion to be appropriate. The Committee may base this determination
on additional performance-based criteria and in no case shall this have the
effect of increasing an Award payable to any other Participant. For purposes of
computing the grant value of Awards, each Performance Award denominated in
shares of Common Stock (whether or not share settled) shall be deemed to have a
value equivalent to the Fair Market Value of one share of Common Stock on the
date the Award is granted.

 

  (d)

Additional Performance Conditions and Vesting. Awards granted under this
Section 9 shall be subject to such other terms and conditions as the Committee,
in its discretion, imposes in the relevant Award Agreement. These conditions may
include service and/or performance requirements and goals over



--------------------------------------------------------------------------------

  periods of one or more years that could result in the future forfeiture of all
or part of the Performance Award granted hereunder in the event of the
Participant’s termination of employment with the Company prior to the expiration
of any service conditions, and/or said performance criteria or other conditions
are not met in whole or in part within the designated period of time. This
designated period of time shall be referred to as the “Additional Performance
Period”. Except as provided in Sections 11(b), (c) and 12(c), Performance Awards
shall not be paid other than on the date specified in the relevant Award
Agreement after the end of the Additional Performance Period.

 

  (e) Maximum Amount. The total value of a Performance Award granted to any
Participant for any one Performance Period shall not exceed the lesser of
0.5 percent of the Company’s Net Earnings for that Performance Period (such
amount is the “Maximum Amount”), or the dollar value limit on Performance Awards
under Section 5(b).

 

  (f) Performance Period. “Performance Period” means the period as the Committee
may from time to time establish, which is no case shall be less than one year.

 

  (g) Dividend Equivalents and Voting. At the discretion of the Committee,
Performance Share Units may be credited with amounts equal to the sum of all
dividends and other distributions paid by the Company during the prior quarter
on that equivalent number of shares of Common Stock. Notwithstanding the
previous sentence, any dividend equivalents or other distributions so credited
shall be distributed (in either cash or shares of Common Stock, with or without
interest or other earnings, as provided in the Award Agreement at the discretion
of the Committee) to the Participant only if, when, and to the extent the
conditions imposed on the attendant Performance Share Units are satisfied, and
in an amount equal to the sum of all quarterly dividends and other distributions
paid by the Company during the relevant Performance Period and/or Additional
Performance Period on the equivalent number of shares of Common Stock which
become payable. Such dividend equivalents or other distributions shall be
payable at the same time as the attendant Performance Share Units to which they
relate, as provided under the applicable terms of the Plan and Award Agreement.
Dividend equivalents and other distributions that are not so vested shall be
forfeited. Dividend equivalents shall not be credited in respect to Performance
Units. Participants who receive either Performance Share Units or Performance
Units shall have no rights as stockholders and in particular shall have no
voting rights.

The Committee may in its discretion permit a Participant to defer receipt of any
Common Stock or cash issuable under a Performance Award subject to such rules
and procedures as it may establish. In particular, the Committee shall establish
rules relating to such deferrals intended to comply with the requirements of
Code section 409A, including without limitation, the time when a deferral
election can be made, the period of the deferral, and the events that would
result in payment of the deferred amount.

 

10. TAXES

The Company has the right to withhold amounts from Awards to satisfy required
tax obligations as it deems appropriate. Whenever the Company issues Common
Stock under the Plan, unless it decides to satisfy the withholding obligations
through additional withholding on salary or other wages, it may require the
recipient to remit to the Company an amount sufficient to satisfy any Federal,
state, local or foreign tax withholding requirements prior to the delivery of
such Common Stock, or the Company may in its discretion withhold from the shares
to be delivered shares sufficient to satisfy all or a portion of such tax
withholding requirements.

 

11. CHANGE OF CONTROL

 

  (a) Each of the following (i) through (iv) constitutes a “Change of Control”:

 

  (i)

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the 1934 Act), (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the 1934 Act) of
voting securities of the Company where such acquisition causes such Person to
own 20% or more of the combined voting power of the then outstanding voting



--------------------------------------------------------------------------------

  securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”); provided, however, that for
purposes of this subsection (i), the following acquisitions shall not be deemed
to result in a Change of Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (D) any acquisition by any corporation
pursuant to a transaction that complies with clauses (A), (B) and (C) of
subsection (iii) below; and provided, further, that if any Person’s beneficial
ownership of the Outstanding Voting Securities reaches or exceeds 20% as a
result of a transaction described in clause (A) or (B) above, and such Person
subsequently acquires beneficial ownership of additional voting securities of
the Company, such subsequent acquisition shall be treated as an acquisition that
causes such Person to own 20% or more of the Outstanding Voting Securities; or

 

  (ii) Individuals who, as of the date hereof, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

  (iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”);
excluding however, such a Business Combination pursuant to which (A) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company
Securities, (B) no Person (excluding any corporation resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

  (iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

  (b) If, within two years after a Change of Control a Participant experiences
an involuntary separation from service initiated by the Company for reasons
other than “cause” (for this purpose cause shall have the same meaning as that
term has in Section 4.2(b)(ii) of Plan B of the General Mills Separation Pay and
Benefits Program for Officers), or a separation from service for “good reason”
actually entitling the employee to certain separation benefits under
Section 4.2(a)(ii) of Plan B of the General Mills Separation Pay and Benefits
Program for Officers, the following applies:

 

  (i) All of his or her then outstanding and unvested Stock Options and Stock
Appreciation Rights shall fully vest immediately and remain exercisable for the
one-year period beginning on the date of his or her separation from service or,
if earlier, the end of the term of the Stock Option and Stock Appreciation
Right.



--------------------------------------------------------------------------------

  (ii) All shares of Restricted Stock and Restricted Stock Units shall fully
vest and be settled immediately (subject to a proper deferral election made with
respect to the Award).

 

  (iii) All Performance Awards shall fully vest immediately and shall be
considered to be earned in full “at target” as if the applicable performance
goals established for the Additional Performance Period have been achieved, and
paid immediately (subject to a proper deferral election made with respect to the
Award).

 

  (iv) If Awards are replaced pursuant to subsection (d) below, the protections
and rights granted under this subsection (b) shall transfer and apply to such
replacement awards.

Notwithstanding the above, any Restricted Stock Units or Performance Awards
subject to Section 409A (not subject to a proper deferral election) shall be
settled on the Participant’s separation from service (within the meaning of
Section 409A) or in the case of a Participant who is a “specified employee”
(within the meaning of Section 409A) on the first day of the seventh month
following the month of the Participant’s separation from service.

 

  (c) If, in the event of a Change of Control, and to the extent outstanding
Awards are not assumed by a successor corporation (or affiliate thereto) or
other successor entity or person, or replaced with an award or grant that solely
in the discretionary judgment of the Committee, which shall be reasonable,
preserves the existing value of outstanding Awards at the time of the Change of
Control, then the following shall occur:

 

  (i) Subject to the other provisions of this subsection (c), All Stock Options
and Stock Appreciation Rights shall vest and become exercisable immediately upon
the Change of Control event.

 

  (ii) The restrictions on all shares of Restricted Stock shall lapse and
Restricted Stock Units shall vest immediately.

 

  (iii) All Performance Awards shall fully vest immediately and shall be
considered to be earned in full “at target” as if the applicable performance
goals established for the Additional Performance Period have been achieved.

 

  (iv) To the extent Code Section 409A applies, if the Change of Control
constitutes a “change in control” event as described in IRS regulations or other
guidance under Code section 409A(a)(2)(A)(v), Participants’ Restricted Stock
Units and Performance Awards shall be settled and paid upon the Change of
Control in accordance with the requirements of Code Section 409A.

 

  (v) If the Change of Control does not constitute a “change in control” event
as described in IRS regulations or other guidance under Code
section 409A(a)(2)(A)(v), Restricted Stock Units and Performance Awards that are
not Section 409A Restricted Stock Units and/or not otherwise subject to
Section 409A, and on which a deferral election was not made, shall be settled
and paid upon the Change of Control. However, the Section 409A Restricted Stock
Units, Performance Awards otherwise subject to Section 409A, or such Awards for
which a proper deferral election was made, shall be settled in cash equal to
either the Award’s Fair Market Value at the time of the Change of Control, or
its monetary value provided for above in (iii), as applicable, plus interest at
a rate of Prime plus 1% from the Change of Control to the date of payment, which
shall be the time the original restriction period would have closed, the
Performance Award would have been originally payable, or the date elected
pursuant to the proper deferral election, as applicable.



--------------------------------------------------------------------------------

In the discretion of the Committee and notwithstanding subsection (c)(i) above
or any other Plan provision, outstanding Stock Options and Stock Appreciation
Rights (both exercisable and unexercisable) may be cancelled at the time of the
Change of Control in exchange for cash, property, or a combination thereof that
is determined by the Committee to be at least equal to the excess (if any) of
the value of the consideration that would be received in such Change of Control
by the holders of Common Stock, over the exercise price for such Awards. For
purposes of clarification, by operation of this provision Stock Options and
Stock Appreciation Rights that would not yield a gain at the time of the Change
of Control under the aforementioned equation are subject to cancellation without
consideration. Furthermore, the Committee is under no obligation to treat Awards
and/or Participants uniformly and has the discretionary authority to treat
Awards and Participants disparately.

 

  (d) If in the event of a Change of Control and to the extent outstanding
Awards are assumed by any successor corporation, affiliate thereof, person or
other entity, or are replaced with awards that, solely in the discretionary
judgment of the Committee preserve the existing value of outstanding Awards at
the time of the Change of Control and provide for vesting payout terms, and
performance goals, as applicable, that are at least as favorable to Participants
as vesting, payout terms and Performance Goals applicable to Awards, then all
such Awards or such substitutes thereof shall remain outstanding and be governed
by their respective terms, subject to Subsection 11(b) hereof.

 

  (e) With respect to any outstanding Awards as of the date of any Change of
Control which require the deposit of owned Common Stock as a condition to
obtaining rights, the deposit requirement shall be terminated as of the date of
the Change of Control.

 

12. TERMINATION OF EMPLOYMENT

 

  (a) Resignation or Termination for Cause. If the Participant’s employment by
the Company is terminated by either

 

  (i) the voluntary resignation of the Participant, or

 

  (ii) a Company discharge due to Participant’s illegal activities, poor work
performance, misconduct or violation of the Company’s Code of Conduct, policies
or practices,

then the Participant’s Stock Options and Stock Appreciation Rights shall
terminate three months after such termination (but in no event beyond the
original full term of the Stock Options or Stock Appreciation Rights) and no
Stock Options or Stock Appreciation Rights shall become exercisable after such
termination, and all shares of Restricted Stock, Restricted Stock Units which
are subject to restriction on the date of termination, and all outstanding
Performance Awards, shall be cancelled and forfeited.

 

  (b) Other Termination. If the Participant’s employment by the Company
terminates involuntarily at the initiation of the Company for any reason other
than specified in Sections 11, 12 (a), (d) or (e), and upon the execution
(without revoking) of an effective general legal release and such other
documents as are satisfactory to the Company, the following rules shall apply:

 

  (i) In the event that, at the time of such involuntary termination, the sum of
the Participant’s age and years of service with the Company equals or exceeds
70, (A) the Participant’s outstanding Stock Options and Stock Appreciation
Rights shall continue to become exercisable according to the schedule
established at the time of grant unless otherwise provided in the applicable
Award Agreement; (B) the restriction on all shares of Restricted Stock shall
lapse and Restricted Stock Units shall vest and be paid (or deferred, as
appropriate) immediately; and (C) any Performance Awards remaining outstanding
during the Additional Performance Period shall fully vest and be payable
according to the original terms of the Award with a value, if any, that
otherwise would be earned under the applicable performance goals originally
established under the Award Agreement based on actual performance (subject to a
proper deferral election). Stock Options and Stock Appreciation Rights shall
remain exercisable for the remaining full term of such Awards.



--------------------------------------------------------------------------------

  (ii) In the event that, at the time of such involuntary termination, the sum
of the Participant’s age and years of service with the Company is less than 70,
(A) the Participant’s outstanding unexercisable Stock Options and Stock
Appreciation Rights, and unvested Restricted Stock and Restricted Stock Units,
shall become exercisable or vest and paid or deferred immediately, as the case
may be, as of the date of termination, in a pro-rata amount based on the full
months of employment completed during the full vesting period from the date of
grant to the date of termination with such newly-vested Stock Options and Stock
Appreciation Rights, and Stock Options and Stock Appreciation Rights exercisable
on the date of termination, remaining exercisable for the lesser of one year
from the date of termination and the original full term of the Stock Option
and/or Stock Appreciation Right; and (B) the Participant’s Performance Awards
remaining outstanding during the Additional Performance Period shall be payable
according to the original terms of the Award with a value, if any, that
otherwise would be earned under the applicable performance goals originally
established under the Award Agreement based on actual performance, and shall
vest at the end of the relevant Additional Performance Period in a pro-rata
amount based on the full months of employment completed during the relevant
Additional Performance Period originally established in the Award Agreement
through the date of termination. All other Stock Options, Stock Appreciation
Rights, shares of Restricted Stock, Restricted Stock Units and Performance
Awards shall be forfeited as of the date of termination. Provided, however, that
if the Participant is a Company Senior Vice President or above, the
Participant’s outstanding Stock Options and Stock Appreciation Rights which, as
of the date of termination are not yet exercisable, shall become exercisable
effective as of the date of such termination and, with all outstanding Stock
Options and Stock Appreciation Rights already exercisable on the date of
termination, shall remain exercisable for the lesser of one year following the
date of termination and the original full term of the Stock Option or Stock
Appreciation Right; all shares of Restricted Stock and Restricted Stock Units
shall fully vest as of the date of termination and be paid or deferred
immediately; and any outstanding Performance Awards shall fully vest and be
payable according to the original terms of the Award with a value, if any, that
otherwise would be earned under the applicable performance goals originally
established in the Award Agreement (subject to a proper deferral election).

Notwithstanding the foregoing, any Section 409A Restricted Stock Units that vest
under this Section 12(b) shall be paid on the Participant’s separation from
service (within the meaning of Code section 409A), or in the case of a
Participant who is a specified employee (within the meaning of Code
section 409A) shall be paid on the first day of the seventh month following the
month of separation from service.

An Award that otherwise would be settled under the terms of this section shall
be forfeited if the general release of claims provided by the Company as a
condition of payment is not executed (and not revoked) within the deadlines
established by the Company. Upon execution of (and failure to revoked) the
release (i.e., upon its irrevocability), the Award shall be settled within 90
days following the Participant’s separation from service; provided, however,
that if two calendar years could be spanned from the start to the end of said
90-day period, settlement shall always be in the second calendar year regardless
of when the release actually became irrevocable.

 

  (c) Death. If a Participant dies while employed by the Company, any Stock
Option or Stock Appreciation Right previously granted under this Plan shall
fully vest and become exercisable upon death and may be exercised by the person
designated as such Participant’s beneficiary or beneficiaries or, in the absence
of such designation, by the Participant’s estate. Stock Options and Stock
Appreciation Rights shall remain exercisable for the remaining full term of such
Awards. A Participant who dies while employed by the Company during any
applicable restricted period shall fully vest in such shares of Restricted Stock
or Restricted Stock Units, effective as of the date of death, and such shares or
cash shall be paid as of the first day of the month following death to the
designated beneficiary or beneficiaries. If a Participant dies while employed by
the Company during an Additional Performance Period, all Performance Awards
shall fully vest and shall be considered to be earned in full “at target” as if
the applicable performance goals have been achieved, and paid on the first day
of the month following death to the designated beneficiary or beneficiaries.



--------------------------------------------------------------------------------

  (d) Retirement. The Committee shall determine, at the time of grant, the
treatment of Awards upon the retirement of the Participant. Unless other terms
are specified in the original Award Agreement, if the termination of employment
is due to a Participant’s retirement on or after age 55 and completion of five
years of eligibility service under the General Mills Pension Plan, the
Participant may, effective as of the date of employment termination as a
retiree, exercise a Stock Option or Stock Appreciation Right pursuant to the
original terms and conditions of such Awards; shall fully vest in, and be paid
or have deferred, all shares of Restricted Stock or shares or cash attributable
to Restricted Stock Units; and all Performance Awards shall fully vest and be
payable according to the original terms of the Award with a value, if any, that
otherwise would be earned under the applicable performance goals originally
established in the Award Agreement based on actual performance (subject to a
proper deferral election made with respect to the Award). However, the
Restricted Stock Units without a proper deferral election that vest under this
Section 12(d) shall be payable on the Participant’s separation from service
(within the meaning of Section 409A) or in the case of a Participant who is a
specified employee (within the meaning of Section 409A) shall be paid on the
first day of the seventh month following the month of separation from service.

A Restricted Stock Unit that could vest upon retirement under this Section 12(d)
at any time within the Award’s restricted period shall be referred to as a
“Section 409A Restricted Stock Unit”.

Notwithstanding the above, the terms of this Section 12(d) shall not apply to a
Participant who, prior to a Change of Control, is terminated for cause as
described in Section 12(a)(ii); said Participant shall be treated as provided in
Section 12(a).

 

  (e) Spin-offs and Other Divestitures. If the termination of employment is due
to the divestiture, cessation, transfer, or spin-off of a line of business or
other activity of the Company, the Committee, in its sole discretion, shall
determine the conversion, vesting, or other treatment of all outstanding Awards
under the Plan. Such treatment shall be consistent with Section 409A, and in
particular will take into account whether a separation from service has occurred
within the meaning of Section 409A.

 

13. ADMINISTRATION OF THE PLAN

 

  (a) Administration. The authority to control and manage the operations and
administration of the Plan shall be vested in the Committee in accordance with
this Section.

 

  (b) Selection of Committee. The Committee shall be selected by the Board, and
shall consist of two or more outside, disinterested members of the Board who, in
the judgment of the Board, are qualified to administer the Plan as contemplated
by Rule 16b-3 of the Securities and Exchange Act of 1934 (or any successor
rule), Code section 162(m) and the regulations thereunder (or any successors
thereto), and any rules and regulations of a stock exchange on which Common
Stock is traded.

 

  (c) Powers of Committee. The authority to manage and control the operations
and administration of the Plan shall be vested in the Committee, subject to the
following:

 

  (i) Subject to the provisions of the Plan, the Committee will have the
authority and discretion to select from among the eligible Company employees
those persons who shall receive Awards, to determine the time or times of
receipt, to determine the types of Awards and the number of shares or amounts
covered by the Awards, to establish the terms, conditions, performance criteria,
performance period, restrictions, and other provisions of such Awards, to
specify that the Participant’s rights, payments, and benefits with respect to
Awards shall be subject to adjustment, reduction, cancellation, forfeiture, or
recoupment under certain circumstances, and (subject to the restrictions imposed
by Section 14) to cancel or suspend Awards. In making such determinations, the
Committee may take into account the nature of services rendered by the
individual, the individual’s present and potential contribution to the Company’s
success and such other factors as the Committee deems relevant. Such terms and
conditions may be evidenced by an agreement (“Award Agreement”), which need not
require execution by the Participant, in which case acceptance of the Award
shall constitute agreement by the Participant with all its terms, conditions,
limitations and forfeiture provisions.



--------------------------------------------------------------------------------

  (ii) The Committee will have the authority and discretion to establish terms
and conditions of Awards as the Committee determines to be necessary or
appropriate to conform to applicable requirements or practices of jurisdictions
outside of the United States.

 

  (iii) The Committee will have the authority and discretion to interpret the
Plan, Award Agreements, and any other documents ancillary thereto, to establish,
modify, and rescind any rules relating to the Plan, to determine the terms and
provisions of any Award Agreements made pursuant to the Plan, to correct any
technical defect(s) or omission(s) in connection with the Plan, Award Agreement,
and any other documents ancillary thereto, reconcile any technical
inconsistencies in connection with the Plan, Award Agreement, and any other
documents ancillary thereto, and to make all other determinations that may be
necessary or advisable for the administration of the Plan.

 

  (iv) Any interpretation of the Plan, Award Agreements, and any other documents
ancillary thereto, by the Committee and any decision made by it under the Plan,
Award Agreements, and any other documents ancillary thereto, is final and
binding. There is no obligation for uniformity or consistency of treatment of
Participants or Awards under the Plan.

 

  (v) The Committee will have exclusive authority and discretion to decide how
outstanding Awards will be treated, and is empowered to make all elections among
possible options, consistent with Sections 11(c) and (d).

 

  (d) Delegation by Committee. Except to the extent prohibited by applicable law
or the applicable rules of a stock exchange, the Committee may allocate all or
any portion of its responsibilities and powers to any one or more of its members
and may delegate all or any part of its responsibilities and powers to any
person or persons selected by it. Any such allocation or delegation may be
revoked by the Committee at any time.

 

  (e) Designation of Beneficiary. Each Participant to whom an Award has been
made under the Plan may designate a beneficiary or beneficiaries to exercise any
Award or to receive any payment which under the terms of the Plan and the
relevant Award Agreement may become exercisable or payable on or after the
Participant’s death. At any time, and from time to time, any such designation
may be changed or cancelled by the Participant without the consent of any such
beneficiary. Any such designation, change or cancellation must be on a form
provided for that purpose by the Committee and shall not be effective until
received by the Committee. Such form may establish other rules as the Committee
deems appropriate. If no beneficiary has been designated by a deceased
Participant, or if all the designated beneficiaries have predeceased the
Participant, the beneficiary shall be the Participant’s estate. If the
Participant designates more than one beneficiary, any payments under the Plan to
such beneficiaries shall be made in equal shares unless the Participant has
expressly designated otherwise, in which case the payments shall be made in the
shares designated by the Participant.

 

14. AMENDMENTS OF THE PLAN

The Committee may from time to time prescribe, amend and rescind rules relating
to the Plan. Subject to the approval of the Board of Directors, where required,
the Committee may at any time terminate, amend, or suspend the operation of the
Plan, provided that no action shall be taken by the Board of Directors or the
Committee without the approval of the stockholders which would:

 

  (a) except as provided in Section 5(c), materially increase the number of
shares which may be issued under the Plan;

 

  (b) permit granting of Stock Options or Stock Appreciation Rights at less than
Fair Market Value;



--------------------------------------------------------------------------------

  (c) except as provided in Section 5(c), permit the repricing (as provided in
Section 6(c)) of outstanding Stock Options or Stock Appreciation Rights; or

 

  (d) amend the individual limits on awards set forth in Section 5(b) which may
be granted to any single Participant.

No termination, modification, suspension, or amendment of the Plan shall alter
or impair the rights of any Participant pursuant to an outstanding Award, in any
material respect, without the consent of the Participant. There is no obligation
for uniformity of treatment of Participants or Awards under the Plan.

 

15. FOREIGN JURISDICTIONS

Notwithstanding any provision of the Plan to the contrary, in order to foster
and promote achievement of the purposes of the Plan and/or to comply with
provisions of the laws in countries outside the United Sates in which the
Company operates or has employees, the Committee, in its sole discretion, shall
have the power and authority to (i) determine which Eligible Persons (if any)
employed by the Company outside the United States should participate in the
Plan, (ii) modify the terms and conditions of any Awards made to such Eligible
Persons, and (iii) establish sub-plans, modified Option exercise procedures and
other Award terms, conditions and procedures to the extent such actions may be
necessary or advisable to comply with provisions of the laws in such countries
outside the United States in order to assure the lawfulness, validity and
effectiveness of Awards granted under the Plan.

 

16. TRANSFERABILITY OF AWARDS

Except as otherwise provided by rules of the Committee, no Stock Options or
Stock Appreciation Right shall be transferable by a Participant otherwise than
(i) by the Participant’s last will and testament or (ii) by the applicable laws
of descent and distribution, and such Stock Options or Stock Appreciation Right
shall be exercised during the Participant’s lifetime only by the Participant or
his or her guardian or legal representative. Except as otherwise provided in
Sections 8 or 9, no shares of Restricted Stock, no Restricted Stock Units and no
Performance Awards shall be sold, exchanged, transferred, pledged or otherwise
disposed of during the restricted period.

 

17. NON-ALIENATION OF RIGHTS AND BENEFITS

Subject to Sections 16 and 20, and the rights of the Company and the Committee
established under the Plan’s terms, no right or benefit under the Plan shall be
subject to alienation, sale, assignment, pledge, or encumbrance and any attempt
to do so shall be void. No right or benefit under the Plan be subject to the
debts, contracts, liabilities or torts of the person entitled to such rights or
benefits.

 

18. LIMITATION OF LIABILITY OR OBLIGATION OF THE COMPANY

Nothing in the Plan shall be construed

 

  (a) to give any employee of the Company any right to be granted any Award
other than at the sole discretion of the Committee, or to give any such employee
the ability to designate, directly or indirectly, the calendar year or timing of
payments under the Plan (absent a proper deferral election);

 

  (b) to give any Participant any rights whatsoever with respect to shares of
Common Stock except as specifically provided in the Plan;

 

  (c) to limit in any way the right of the Company or any Subsidiary to
terminate, change or modify, with or without cause, the employment of any
Participant at any time; or

 

  (d) to be evidence of any agreement or understanding, express or implied, that
the Company or any Subsidiary will employ any Participant in any particular
position at any particular rate of compensation or for any particular period of
time.



--------------------------------------------------------------------------------

Payments and other benefits received by a Participant under an Award shall not
be deemed part of a Participant’s regular, recurring compensation for purposes
of any termination, indemnity or severance pay laws and shall not be included
in, nor have any effect on, the determination of benefits under any other
employee benefit plan, contract or similar arrangement provided by the Company
or any Subsidiary, unless expressly so provided by such other plan, contract or
arrangement.

 

19. NO LOANS

The Company shall not lend money to any Participant to finance a transaction
under this Plan.

 

20. CLAWBACK POLICY

Awards are specifically made subject to the Company’s Executive Compensation
Clawback Policy, as it is amended from time to time, to the full extent said
Policy is applicable.

 

21. NOTICES

All notices to the Company regarding the Plan shall be in writing, effective as
of actual receipt by the Company, and shall be sent to:

Attention: Corporate Compensation

General Mills, Inc.

Number One General Mills Boulevard

Minneapolis, MN 55426

 

22. RECOGNITION AWARDS

Notwithstanding any other provision of the Plan to the contrary, the Committee
is given the discretionary authority to award up to a total of 20,000
unrestricted shares of Common Stock during each calendar year to selected
employees as a bonus or reward (“Recognition Awards”). Under this paragraph no
employee shall receive over 200 shares of Common Stock as Recognition Awards
over the duration of the Plan’s term.